


117 HRES 561 IH: Recognizing and celebrating the 200th anniversary of the entry of Missouri, the “Show Me State”, into the Union as the 24th State.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 561
IN THE HOUSE OF REPRESENTATIVES

July 26, 2021
Mr. Smith of Missouri (for himself, Mr. Graves of Missouri, Mrs. Hartzler, Mr. Long, Mrs. Wagner, and Mr. Luetkemeyer) submitted the following resolution; which was referred to the Committee on Oversight and Reform

RESOLUTION
Recognizing and celebrating the 200th anniversary of the entry of Missouri, the Show Me State, into the Union as the 24th State.


Whereas the 200th anniversary of the entry of Missouri into the Union as the 24th State marks a time for Missourians and all Americans to remember the past and celebrate the future, including recognizing the significant contributions of the State of Missouri to the culture, governance, and intellect of the United States; Whereas Congress and President James Monroe approved statehood and entry into the Union for the Missouri Territory on August 10, 1821, making it the Nation’s 24th State and the Gateway to the West;
Whereas the city of Jefferson, lying on the Missouri River, was named the Missouri State capital in 1821, for President Thomas Jefferson, the third President of the United States; Whereas Missouri served as the Gateway to the West, symbolized by the Gateway Arch in St. Louis, and represented a new beginning for so many Americans and marked the beginning for Lewis and Clark, the Pony Express, the Oregon and Santa Fe Trails, and individuals venturing West to test their luck in the gold rush;
Whereas, despite the State’s role in some dark moments in American history, Missouri proves that we can have a brighter future, as evidenced by the fact that as Commander of the District of Southeastern Missouri, General Ulysses S. Grant utilized the Mississippi River to combat Confederate forces, and Francis Preston Blair, Jr., who later became a United States Senator, fought for the Union and organized the protection of Jefferson Barracks in St. Louis, which contributed to the Confederate defeat in Missouri; Whereas General John Pershing, born in Laclede, was president and first captain of the West Point Class of 1886, became a 5-star General and Commander of the American Expeditionary Forces during World War I and served as Army Chief of Staff from 1921 to 1924;
Whereas Missouri is the birthplace of President Harry S. Truman, the thirty-third President, who served as a Captain in World War I, United States Senator, and Vice President before succeeding President Franklin D. Roosevelt, oversaw the end of World War II, and rocketed our country to the international stage through his foreign policy, including the founding of the United Nations and the North Atlantic Treaty Organization, recognizing Israel, and promoting the advancement of civil rights by desegregating the United States Armed Forces and forbidding racial discrimination in Federal employment; Whereas Winston Churchill drew the line between free Western democracies and the growing threat of communism in Fulton in his famous Sinews of Peace speech where he popularized the term Iron Curtain;
Whereas Missouri is the home to the national treasures of Alley Mill and the Ozark National Scenic Riverways, the patchwork of the Mark Twain National Forest, the Sainte Geneviève National Historical Park, and the Lake of the Ozarks that Missourians cherish; Whereas the unique terrain of forested hills, wetlands, resource-rich soil, vast farmland, and the critical Mississippi, Missouri, and Osage Rivers established the Show Me State as a leader in agriculture and commerce and a dominant producer of soybeans, corn, cotton, rice, cattle, swine, and poultry in the United States, and Missouri is home to nearly 95,000 farms that cover two-thirds of the State;
Whereas Missourians have shown their unwavering patriotism to the United States through their dedicated service and selfless sacrifice for the protection of our Nation, with over 410,000 veterans and 36,000 Active Duty and Reserve personnel in the State; Whereas Missouri is the site of the National World War I Museum and Memorial, thanks to Kansas City leaders who, after World War I, raised more than $2,500,000 in just 10 days to commemorate the men and women who served in the War, the site was dedicated by the Allied commanders in 1921 and recognized as the National World War I Museum and Memorial by Congress in 2014;
Whereas, in the 200 years since the birth of Missouri as a sovereign State, the citizens of Missouri have made many significant achievements in agriculture, art, athletics, industry, literature, music, science, and many other important areas; Whereas St. Louis debuted and popularized to the world groundbreaking and life-changing innovations while it was host to the Louisiana Purchase Exposition in 1904, where the world marveled at—
(1)the ice cream cone; (2)the first wireless telephone, the radiophone;
(3)the telautograph, the precursor to the modern-day fax machine; (4)the x ray machine;
(5)the personal automobile; (6)the first public airship flight in America;
(7)Dr. Pepper; (8)peanut butter; and
(9)iced tea; Whereas Missouri is also known for different types of barbecue across the State; its roots can be traced back to the early 1900s in Kansas City when Henry Perry opened the city’s first barbecue restaurant, passing the legacy on to Charlie Bryant, and the State’s barbecue history also includes other greats such as George Gates and Otis Boyd;
Whereas Missouri is the birthplace of great minds; Missourians have contributed to our society and economy through technological and agricultural advancements, including— (1)James Ferguson, born in Wakenda, an inventor and entrepreneur who is best known for creating the liquid crystal display (LCD); 
(2)Jack Kilby, born in Jefferson City, an engineer who invented the microchip and a corecipient of the Nobel Prize in Physics;  (3)Bill Lear, born in Hannibal, an inventor and businessman who created the Lear Jet, the first mass-produced business jet; and
(4)George Washington Carver, born in Diamond, whose contributions to the agricultural industry changed the way crops are grown; Whereas Missouri, home to Branson, known for its shows and live entertainment, has produced numerous renowned artists in the areas of music, writing, acting, television, radio, and visual art, including—
(1)Maya Angelou, born in St. Louis;  (2)Yogi Berra, born and raised in St. Louis;
(3)Chuck Berry, born and raised in St. Louis; (4)Walter Cronkite, born in Saint Joseph and raised in Kansas City;
(5)Walt Disney, raised in Marceline and Kansas City; (6)Thomas Hart Benton, born in Neosho;
(7)Rush Limbaugh, born and raised in Cape Girardeau; (8)Phyllis Schlafly, born and raised in St. Louis;
(9)Mark Twain, born in Florida, Missouri, and raised in Hannibal; (10)Tennessee Williams, raised in St. Louis; and
(11)Porter Wagoner, born and raised in West Plains; Whereas Missouri is world renowned for its rich jazz and blues history, born in the 1920s, attracting artists from around the country to Kansas City during Prohibition and the Depression years, featuring legends such as—
(1)Count Basie; (2)Andy Kirk;
(3)Charlie Parker; (4)Joe Turner; and
(5)Mary Lou Williams;  Whereas Missouri was the host of the 1904 Summer Olympics, the first Olympics held in the United States;
Whereas Missouri is the birthplace of the Negro National League, the first successful, organized, professional African-American baseball league in the United States that not only changed the game of baseball, but also our Nation, and is the home of the Negro League Baseball Museum in Kansas City; Whereas the major league sports teams of Missouri exhibit an impressive level of athleticism and sportsmanship, and have won several national championships, including—
(1)the Kansas City Chiefs in 1970 and 2020; (2)the Kansas City Royals in 1985 and 2015;
(3)the St. Louis Blues in 2019; and (4)the St. Louis Cardinals in 1926, 1931, 1934, 1942, 1944, 1946, 1964, 1967, 1982, 2006, and 2011;
Whereas August 10, 2021, marks the 200th anniversary of the statehood of Missouri; and Whereas this bicentennial anniversary is a monumental occasion to celebrate and commemorate the achievements of the great State of Missouri: Now, therefore, be it

That the House of Representatives recognizes and celebrates the 200th anniversary of the entry of Missouri into the Union as the 24th State.  